— Upon remittitur from the Court of Appeals, the order of Supreme Court, Bronx County, entered December 4, 1978, is unanimously reversed, on the facts and in the exercise of discretion, and the motion for leave to file a late notice of claim is denied, without costs. Based upon the facts in the present record as summarized in our memorandum decision of February 14, 1980 [74 AD2d 518], we are of the view that Special Term abused its discretion in granting plaintiff’s motion. Concur — Birns, J. P., Sandler, Ross, Lynch and Carro, JJ.